Habéis, J.
- The plaintiff in error was sued as a copartner with E. K. Ford, under thqname of E. E. Ford & Co., by which firm name a draft at six months for $815.87, drawn by Hawes & Willoughby, was accepted.
The plaintiff in error denied the partnership. To establish below the partnership, the plaintiff there put in evidence an instrument in writing purporting to be a lease by the Dalton City Company to E.. E. Ford, of its steam mill and machinery, and whereby the defendant, as rent for the same, reserved one-half of net profits, etc., and also produced an exemplification of the case of the Dalton Manufacturing Company vs. E. E. Ford & Co., decided by this Court at Atlanta, in March, 1862, in which suit said instrument in writing, called a lease, seems to have been carefully analyzed, and was adjudged to constitute articles of partnership between the plaintiff in error and said E. E. Ford. With the interpretation thus made of said “lease,” we are content to abide.,
Judgment affirmed.